Title: From James Madison to Edmund Randolph, 1 April 1783
From: Madison, James
To: Randolph, Edmund


My dear Friend
Philada. April 1. 1783.
Your favor of the 22. Ulto. verifies my fears that some disappointment would defeat your plan of going into the Legislature. I regret it the more as every day teaches me more & more the necessity of such measures as I know you would have patronized; and as we are losing ground so fast in the temper of the States as to require every possible support. Unless some speedy & adequate provision be made beyond that of the Confederation, the most dismal alternative stares me in the face. And yesterday’s post brought us information that the bill repealing the impost had passed the lower house of Massts. and one of like import had made equal progress in the Legislature of S. Carolina. These defections are alarming, but if a few enlightened & disinterested members would step forward in each Legislature as advocates for the necessary plans, I see with so much force the considerations that might be urged, that my hopes would still prevail. If advantage should be taken of popular prepossessions on one side without such counter-efforts, there is, to be sure, room for nothing but despair.
The extract from [Lee]’s letter recited in yours astonishes me more than it could do you, because I must be more sensible of its contrast to truth. High as my opinion of the object of it was, the judgment & acuteness & patriotism displayed in the last despatches from him, have really enhanced it. So far are they in particular from studiously leaving us in the dark, that some of them are of as late date as any, if not later than those from several & perhaps as voluminous as all the rest put together.
The zeal of Congs. to hasten the effect of the general preliminaries, led them (precipitately as I conceive) to authorise the Secy. of F. A. to notify to Sr. G. Carlton & Adml Digby, the intelligence rcd. by the French Cutter on that subject, with their recall of American Cruisers, in order that correspondent measures might be taken at N. Y. The answers from these Commanders were addressed to Robt. R. Livingston Esqr &c &c &c. and imported that they could not suspend hostilities at sea without proper authority from their Sovereign; but as Congress placed full reliance on the authenticity of the intelligence they supposed no objection cd. lie on their part agst. releasing all prisoners &c. A letter from Digby to the French Minister is I am told remarkably su[r]ly & indecent even for a British Admiral. We have recd. no official report of the signing of the General Preliminaries, nor any further particulars relative to them. Your surmize as to the dangerous phraseology which may be used in designating our limits, may be realized, if our Ministers are not cautious, or sd. yield to improper considerations. But I trust that no such defaults will happen on that side: & that even if they should, the language used by Congress in all their own acts on that head will overpower any arguments that may be drawn from acts of their Ministers.
Mrs. Randolph’s & your good wishes were recd. by Mrs. House & Mrs Trist with marks of unfiegned affection. The latter will however speak for herself.
Docr. Lee sets off to day or tomorrow for Virga. but talks of returning hither before the meeting of the Legislature, which however he means to attend. His immediate object I suppose is to attend the County election.
 